MEMORANDUM **
Mangal Singh, a native and citizen of India, petitions for review of an order of the Board of Immigration Appeals (“BIA”) summarily affirming the order of an immigration judge (“IJ”) denying his application for asylum and withholding of removal. We have jurisdiction under 8 U.S.C. § 1252. We review the IJ’s decision as the final agency determination, Falcon Carriche v. Ashcroft, 350 F.3d 845, 849 (9th Cir.2003), and we review for substantial evidence the IJ’s determination of an applicant’s eligibility for asylum and withholding, including any adverse credibility determination, Chebchoub v. INS, 257 F.3d 1038, 1042 (9th Cir.2001). We dismiss the petition for review in part, and deny it in part.
We lack jurisdiction to review the IJ’s determination that Singh failed to demonstrate “extraordinary circumstances” that would excuse the untimely filing of his application for asylum. See 8 U.S.C. § 1158(a)(3); Hakeem v. INS, 273 F.3d 812, 815 (9th Cir.2001); see also 8 U.S.C. § 1158(a)(2)(D) (excusing a late filing in “extraordinary circumstances”); 8 C.F.R. § 208.4(a)(5) (identifying events that qualify as “extraordinary circumstances”).
Substantial evidence supports the IJ’s determination that Singh failed to satisfy the “clear probability” standard of proof required for withholding of removal. See Hakeem, 273 F.3d at 816-17.
PETITION FOR REVIEW DISMISSED in part; DENIED in part.

 This disposition is not appropriate for publication and may not be cited to or by the *147courts of this circuit except as provided by Ninth Circuit Rule 36-3.